Citation Nr: 0803732	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-35 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition.

2.  Entitlement to service connection for cervical 
spondylosis, claimed as a back condition. 

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 until July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.

In May 2006 the veteran, through his representative, 
requested that the record be held open for an additional 30 
days to allow him an opportunity to submit further medical 
records pertaining to the issues on appeal.  The 30-day 
period allowed for such submission has expired and no 
additional records have been received.  Accordingly, 
appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that there are outstanding post-service 
private treatment records.  In a completed VA Form 21-526, 
the veteran reported that he has received treatment for his 
back from several physicians.  Specifically, in addition to 
the records already associated with the claims file, the 
veteran was also seen by Dr. Smith, Dr. Rankin, Dr. Neil, Dr. 
Schwartz, and Dr. Belknap.  Although treatment records from 
several other physicians identified by the veteran are of 
record, the records for the above named physicians have not 
been obtained.  Therefore, the entirety of the veteran's 
treatment records are not associated with the claims file.  

Additionally, in a March 2004 VA examination the veteran 
indicated that had applied for disability benefits from the 
Social Security Administration (SSA).  Because the SSA's 
decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his 
pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Therefore, attempts should be made to 
obtain his treatment and SSA records.

With respect to his claim for depression, the Board notes 
that the veteran reports that he had no psychiatric problems 
prior to service and this disability had its onset shortly 
after active duty, even though he did not seek treatment 
until approximately 33 years after discharge.  Specifically, 
during a September 2004 neuropsych evaluation he stated that 
he had experienced depression since his return from Vietnam.  
In addition, lay statements from two of the veteran's friends 
dated in July 2005 report that the veteran's behavior changed 
when he returned from Vietnam.  There is also lay evidence of 
a continuity of back problems.  Based on the above, the 
veteran must be scheduled for appropriate VA examinations to 
determine the etiology and/or onset of any back, neck or 
psychiatric disability found to be present.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After obtaining the appropriate 
release, obtain the treatment records of 
Drs. Smith, Rankin, Neil, Schwartz, and 
Belknap.  Any negative search result from 
the record holder should also be 
indicated in the veteran's claims folder.  

3.  Request the veteran's medical and 
adjudication records from the SSA.  All 
efforts to obtain these records should be 
fully documented, and the SSA should 
provide a negative response if records 
are not available.

4.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
onset and etiology of any back or neck 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any back or neck disability 
found to be present had its onset in or 
is related to service.  In doing so, 
the examiner should acknowledge the 
veteran's report of a continuity of 
symptomatology since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

5.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
onset and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any psychiatric disability 
found to be present had its onset in or 
is related to service.  In doing so, 
the examiner should acknowledge the 
veteran's report of a continuity of 
psychiatric problems since service.  
The rationale for all opinions 
expressed should be provided in a 
legible report.  

6.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case and allow the appropriate period 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

